Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2007

Brown v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2169




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Brown v. Beard" (2007). 2007 Decisions. Paper 437.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/437


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-347                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 07-2169
                                ________________

                          CHARLES EDWARD BROWN,

                                          Appellant


                                          v.

                      JEFFREY BEARD; SHARON BURKS;
                    KRISTEN RESINGER; THOMAS LAVAN;
                   GEORGE MATHEWS; RICHARD HOLMES;
                  JOSEPH FREDERICK; JOSEPH HOLOCHECK;
                              MIKE TRUCHON
                    ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                            (D.C. Civ. No. 04-CV-02625)
                    District Judge: Honorable A. Richard Caputo
                   _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Possible Summary
                 Action Under Third Circuit LAR 27.4 and I.O.P. 10.6

                                  August 16, 2007

     Before: MCKEE, FUENTES AND VANANTWERPEN, CIRCUIT JUDGES

                             (Filed: September 13, 2007)


                            _______________________

                                    OPINION
                            _______________________
PER CURIAM

       Charles Edwards Brown appeals from an order of the United States District Court

for the Middle District of Pennsylvania, granting summary judgment in favor of the

defendants in his civil rights action.1 For the reasons stated below, we will dismiss the

appeal pursuant to 28 U.S.C. § 1915(e).

       Brown filed a complaint in the District Court, alleging that he had to endure

extreme cold temperatures while housed at the State Correctional Institution in Dallas

(“SCI-Dallas”), including “temperatures ranging from twenty-six (26) to minus fifteen (-

15) . . . causing Plaintiff substantial physical harm . . . in violation of Plaintiff’s Eighth

Amendment right to adequate shelter and heat.” Brief in Opposition to Summary

Judgment motion, Doc. 170 at 4. Prison officials must provide humane conditions of

confinement by ensuring that inmates receive adequate food, clothing, shelter, and

medical care. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). A prison official

violates the Eighth Amendment when: (1) the prison official’s act or omission results in

the denial of “the minimal civilized measure of life’s necessities”; and (2) he is

deliberately indifferent to inmate health or safety. See id. at 834. We agree with the

District Court that Brown failed to proffer evidence to survive summary judgment on


   1
     Brown also appeals from an order denying him a copy of the judge’s notes regarding
a preliminary injunction hearing, an order denying a motion to strike the defendants’
affidavits, an order denying appointment of counsel, and an order denying Brown’s
motion for an enlargement of time to complete discovery and motion to compel
discovery. We hold that the District Court properly denied those motions for the reasons
stated in the challenged orders.
                                                2
either of the two requirements.

       First, it is not clear that Brown suffered a denial of adequate heat. Brown alleges

that he was exposed to extreme temperatures, but he does not point to any evidence in the

record that would support his allegations. See Berckeley Inv. Group, Ltd. V. Colkitt, 455

F.3d 195, 201 (3d Cir. 2006) (“the nonmoving party must point to some evidence in the

record that creates a genuine issue of material fact,” and “cannot rest solely on assertions

made in the pleadings, legal memoranda or oral argument.”) (internal citations omitted).

Defendants submitted evidence showing that when Brown complained of the temperature

in his cell, defendants came to his cell and measured the temperature. The lowest

temperature recorded was 75E at the floor level and 67.1E at chest height. Doc. 154.

Further, Brown did not allege that he suffered serious medical injuries as a result of his

alleged exposure to cold.

       Second, even assuming Brown was at some point exposed to extreme cold, he

cannot show that prison officials were deliberately indifferent to his needs. Brown never

requested extra blankets or a move to a warmer cell, but prison officials did at one point

move him to a cell which was supposed to be warmer. Doc. 155 at 7. Prison officials

installed new circulating pumps in January 1991 and installed new heating pipes in

certain cells in 2000 and 2001. Doc. 154 at 9. Maintenance personnel check into

complaints regarding lack of heat either the same day or the following day, and do not

ignore complaints of lack of heat. Doc. 154 at 10-13. We agree with the District Court

that Brown did not meet his burden of pointing to some evidence in the record that creates

                                             3
a genuine issue of material fact regarding his allegations that defendants violated his

Eighth Amendment rights by exposing him to extreme cold.

       For the foregoing reasons, we will dismiss the appeal for failing to state a claim

upon which relief may be granted.




                                             4